DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In light of the claims reciting features such as statistical profile, the claims are supported by the priority date of the provisional application of 8/26/2019.

Claim Interpretation
No claims or features are interpreted as means-plus-function recitations. Monitoring unit as recited in claims 1 and 11 has been defined as monitoring respiration rate or heartrate, and as such would be known as a monitoring device as would be understood by one of skill in the art. That is, monitoring unit as recited is taken as a defined and known device or component to one of skill in the art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemeyer (US 2017/0055877).

Regarding claim 1, Niemeyer discloses a method of monitoring a person to detect the onset of an illness, (Abstract, paragraph 0001 method of monitoring a person for SIDS) said method comprising: 5providing a monitoring unit that monitors biometric data, wherein said biometric data is selected from a group consisting of respiration rate and heartrate; (paragraph 0025 respiratory monitor monitors respiration of subject, which is biometric data) determining a statistical profile for said 10biometric data by monitoring said person with said monitoring unit for a period of time; (paragraph 0035 respiratory cycle baseline derived by monitoring data during a control known good sleeping period of subject) actively monitoring said person with said monitoring unit during a sample period to obtain sampled biometric data, wherein said sample period 15occurs while said person is sleeping; (paragraphs 0040 and 0043 monitoring unit monitors baby-subject respiration over a period while subject is sleeping-see paragraph 0039) comparing said sampled biometric data to said statistical profile, to determine if said sampled biometric data falls outside said statistical profile; (paragraph 0035 control respiratory cycle baseline determined and used as to develop comparison thresholds; paragraphs 0045/0046 sampled respiratory data compared to thresholds of control cycle to see if abnormal for baby-subject) and 20producing a warning should said sampled biometric data fall outside said statistical profile. (paragraph 0043 when respiration is below determined thresholds, alert generated)
Regarding claim 2, Niemeyer discloses further including an electronic device remote from said monitoring unit that is digitally linked to said monitoring unit, wherein said warning is sent to said electronic device 5by said monitoring unit. (paragraph 0031 alert sent to remote mobile device via digital network link of LAN/WAN)
Regarding claim 3, Niemeyer discloses wherein determining said statistical profile for said biometric data occurs by monitoring said person with said monitoring unit for 10a period of time while said person is sleeping. (paragraph 0035 control period is a known good sleeping period of baby-subject)
Regarding claim 6, Niemeyer discloses wherein said 20monitoring unit contains a camera that images said person to produce a video feed. (paragraph 0025 in conjunction with paragraph 0031 monitoring unit comprises a 3D camera which produces video feed for remote device)
Regarding claim 7, Niemeyer discloses wherein said video feed is displayed on said electronic device remote from said monitoring unit. (paragraph 0031 in conjunction with paragraph 0078 video feed is streamed to remote mobile device such as tablet with display and displays received images)
Regarding claim 10, Niemeyer discloses wherein said sampled biometric data is averaged to obtain a statistical value and said statistical value is compared to said statistical profile. (paragraph 0048 and 0049 image samples  averaged by Gaussian filter or by samples over time, and is compared to threshold developed from good sleep control data-paragraph 0058)
Regarding claim 11, Niemeyer discloses a method of monitoring a person to detect the onset of an illness, (Abstract, paragraph 0001 method of monitoring a person for SIDS) said method comprising: providing a monitoring unit that monitors biometric data, wherein said biometric data is selected 23from a group consisting of respiration rate and heartrate; (paragraph 0025 respiratory monitor monitors respiration of subject, which is biometric data) providing an electronic device that is remote from said monitoring unit and exchanges data with said 5monitoring unit; (paragraph 0031 communication to remote mobile device via digital network link of LAN/WAN, shown figure 1 at electronic device 160) determining a statistical profile for said biometric data by monitoring said person with said monitoring unit over a prolonged period of time; (paragraph 0035 respiratory cycle baseline derived by monitoring data during a control known good sleeping period of subject) actively monitoring said person with said 10monitoring unit during a sample period to obtain sampled biometric data, wherein said sample period occurs while said person is sleeping; (paragraphs 0040 and 0043 monitoring unit monitors baby-subject respiration over a period while subject is sleeping-see paragraph 0039) averaging said sampled biometric data to obtain a statistical value; (paragraph 0048 and 0049 image samples  averaged by Gaussian filter or by samples over time-see paragraph 0058) 15comparing said statistical value to said statistical profile to determine if said sampled biometric data falls outside said statistical profile; (paragraphs 0045/0046 sampled respiratory data compared to thresholds of control cycle to see if abnormal for baby-subject-see paragraph 0058) and producing a warning on said electronic device 20should said statistical value fall outside said statistical profile. (paragraph 0043 when respiration is below determined thresholds, alert generated)
Regarding claims 12, 14 and 15, said claims recite features similar to claims 3, 6 and 7, respectively, and are also disclosed by Niemeyer for reasons similar to those set forth above regarding claims 3, 6 and 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer.

Niemeyer fails to explicitly specify further including using said monitoring unit to determine if said person is sleeping. However, this is an intended use limitation and hence non-limiting. Further Niemeyer may be used for the same, and makes clear that remote viewing systems such as provided by Niemeyer are used for monitoring infants, (paragraph 0003) and thus if they are sleeping. Additionally Niemeyer teaches to identify the infant mouth and nose, (paragraph 0039) such that it would be known if the infant was awake or sleeping. Further, Figure 1 shows 3D image data being streamed to an infant monitors mobile device with an alert or sleep log. Thus Niemeyer renders obvious using said monitoring unit to determine if said person is sleeping.
Claim 18 recites features similar to those of claim 4, and is therefore rendered obvious by Niemeyer for reasons similar to those set forth immediately above regarding claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer in view of Carter (US 2016/0367202).

Regarding claim 5, Niemeyer fails to disclose the recited; however, Carter teaches wherein said period of time extends across multiple days. (paragraphs 0068, 0070 and 0071 profile developed by measurements over multiple days when asleep)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to monitor an individual over multiple days to develop a physiological profile, because it is well known to those of skill in the art that to identify a physiological pattern and deviations therefrom, a profile of a user must be developed over time such as days.
Regarding claim 13, claim 13 recites features similar to claim 5, and is therefore rendered obvious by Niemeyer in view of Carter for reasons similar to those set forth above regarding claim 5.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer in view of Kogure (US 2019/0159674).

Niemeyer discloses wherein said biometric data is ... displayed on said electronic device. (Figure 1, image data and respiratory log output to monitoring mobile device)
A log may be considered a graph, and thus arguably Niemeyer teaches the biometric data is graphed. However, Kogure teaches a graph display of respiratory data. (Figure 7)
Because a log and a graph, to the extent a log is not a graph, are well known alternatives of data representation, before the effective filing date of the instant application, one of skill in the art would have known from a log per Niemeyer that the log data may be presented as a graph per Kogure.
Regarding claim 16, claim 16 recites features similar to claim 8, and is therefore rendered obvious by Niemeyer in view of Kogure for reasons similar to those set forth above regarding claim 8.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer in view of Ho (US 2016/0313442).

Regarding claim 9, Niemeyer fails to disclose the recited radar features; however, Ho teaches wherein said 10monitoring unit detects said biometric data, at least in part, by analyzing radar signals emitted by said monitoring unit and reflected back to said monitoring unit. (paragraphs 0024/0025 radar used as supplement to image capture unit to monitor patient’s respiration)
It would have been obvious to one of skill in the art before the effective filing date of the instant application to use radar in the monitoring unit of Niemeyer per Ho because it is well known to use radar to monitor patient respiration without contact. 
Regarding claim 17, claim 17 recites features similar to claim 9, and is therefore rendered obvious by Niemeyer in view of Ho for reasons similar to those set forth above regarding claim 9, the radar features of Ho teaching the recited features of claim 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ghodrati (US 2020/0359913) is regarded as disclosing the state of the art with regard to statistically developing a patient profile over time. (paragraph 0050)
Droitcour (US 2012/0022348) is to be considered for patient monitoring.
Tran (US 2008/0294019) is to be considered for patient monitoring.
Patil (US 2018/0035082) is to be considered for patient monitoring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485          

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485 
November 4, 2021